ORDER
This case came before a hearing panel of this court for oral argument on January 11, 1994, pursuant to an order that had directed the appellant to appear in order to show cause why the appeal should not be denied and dismissed. The defendant, Verdueci Creations, Inc., had appealed from an order entered in the Superior Court dismissing its appeal from a District Court decision denying the defendant’s motion to vacate a default judgment.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. Our examination of the record discloses that neither the District Court judge nor the Superior Court judge committed any abuse of discretion in finding that the defendant did not show that its failure to appear on the date that the matter was assigned for trial was due to excusable neglect on the part of counsel.
Consequently, the appeal of the defendant is denied and dismissed, the order entered in the Superior Court is affirmed.
SHEA, J., did not participate.